     Case 2:19-cv-09211-JAK-SS Document 14 Filed 04/23/20 Page 1 of 1 Page ID #:111


                                                                             JS-6
1
2                                                                           4/23/2020
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11   LINA ZHOU, et al.,                            No. CV 19-9211 JAK (SSx)
12               Plaintiffs,                       ORDER DISMISSING ACTION
                                                   WITHOUT PREJUDICE (Dkt. 13)
13                      v.
14   KENNETH T. CUCCINELLI, Acting                 John A. Kronstadt
     Director of the United States                 United States District Judge
15   Citizenship and Immigration Services,
     et al.,
16
                 Defendants.
17
18
19         In light of the parties’ Stipulation Dismissing Action Without Prejudice, IT IS
20   HEREBY ORDERED that the above-captioned action is dismissed without prejudice in
21   its entirety pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, each
22   party to bear its own costs, fees, and expenses.
23         IT IS SO ORDERED.
24   Dated: April 23, 2020            _________________________________
                                           John A. Kronstadt
25
                                           United States District Judge
26
27
28
